Case 16-14506-elf        Doc 57    Filed 09/09/19 Entered 09/09/19 16:24:45           Desc Main
                                   Document      Page 1 of 4


                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                :      Case No. 16-14506
                                      :
CHERI J. JONES                        :      Chapter 13
                                      :
                Debtor                :      Document No.
                                      :      Related to Document No. 52
CHERI J. JONES,                       :
                                      :      Hearing Date: September 10, 2019 – 1:00 p.m.
                Movant                :
                                      :
         v.                           :
                                      :
BSI FINANCIAL SERVICES,               :
                                      :
                Respondent.           :

              RESPONSE TO MOTION TO DETERMINE MORTGAE PAYMENT

         AND NOW comes the Respondent, BSI Financial Services (“BSI”) and submits the

within Response to Motion to Determine Mortgage Payment, and in support thereof avers as

follows:

         1.     Movant’s Paragraph 1 is admitted.

         2.     Movant’s Paragraph 2 is admitted.

         3.     BSI is without sufficient knowledge or information to form a belief regarding the

averments in Movant’s Paragraph 3 and therefore BSI denies the same.

         4.     Movant’s Paragraph 4 is admitted. By way of further response, the Proof of

Claim filed at Claims Register No. 5 was filed by the Debtor’s attorney, not BSI. This is a

written document, the contents of which speak for itself. As such, no response required.

         5.     Movant’s Paragraph 5 is admitted in part and denied in part. BSI denies that the

August 17, 2018 statement attached to Movant’s Motion showed a current monthly payment

amount of $825.36. This statement showed that BSI had received a payment from the Debtor in
Case 16-14506-elf      Doc 57     Filed 09/09/19 Entered 09/09/19 16:24:45            Desc Main
                                  Document      Page 2 of 4


the amount of $825.36 and it further detailed how this payment was applied. This statement

further outlined the currently monthly payment due under this obligation of $1,691.16 consisting

of $181.74 Principal, $347.12 Interest and $1,162.03 Escrow. By way of further response, BSI

admits that this statement conflicted with the terms of the Debtor’s confirmed Ch. 13 Plan and

BSI agrees that the monthly mortgage payment due under this plan should have been $825.36.

BSI is in the process of rectifying this account to show the correct monthly payment amount to

and through the date that BSI filed a Notice of Mortgage Payment Change (the “PCN”).

       6.      Movants’ Paragraph 6 is admitted.

       7.      Movant’s Paragraph 7 is admitted in part and denied in part. BSI admits that the

PCN showed a prior escrow payment of refers to a written document, the contents of which

speak for itself. As such, no response required. To the extent a response may be required,

Movants’ assertions are denied. By way of further answer, the monthly mortgage statements

provided to Movants by BSI demonstrate that the post-petition arrears are the result of

delinquencies on post-petition monthly payments due on this claim that have not been paid by

Movants.

       8.      Movants’ Paragraph 8 is admitted in part and denied in part. BSI admits that they

provided monthly mortgage statements to debtor’s counsel and that they failed to file a Notice of

Mortgage Payment Change, BSI denies that these statements reflected any alleged increase in the

monthly mortgage payment amount. The amount listed in these statements was what should

have been the correct monthly mortgage payment amount going back to the inception of the

Bankruptcy. BSI admits, however, that these statements were inaccurate to the extent that they

did not reflect the monthly mortgage payment outlined in Debtor’s schedules and the Debtor’s

confirmed chapter 13 Plan and BSI concedes that the monthly mortgage payment of $825.36 is
Case 16-14506-elf       Doc 57       Filed 09/09/19 Entered 09/09/19 16:24:45          Desc Main
                                     Document      Page 3 of 4


the correct monthly mortgage payment amount from the date this bankruptcy was filed through

the date that the July 10, 2019 Payment Change Notice became effective.

       9.      Movants’ Paragraph 9 is admitted. By way of further response this servicing

transfer notice was issued by BSI in error and BSI in fact continues to service this account.

       10.     Movants’ Paragraph 10 is admitted in part and denied in part. BSI admits that

they have continued to send mortgage statements to Debtor’s counsel. BSI denies that these

statements were being sent despite a mortgage servicing transfer. As indicated in Paragraph 9 of

this response, BSI remains the servicer of this account.

       11.     Movants’ Paragraph 11 is denied. BSI denies engaging in any fraudulent action

before this Court as a part of this bankruptcy action. When the Motion for Relief from Stay was

filed BSI believed that a significant delinquency existed for this account because of the

accounting error described herein.

       12.     Movants’ Paragraph 12 is denied. BSI concedes that the monthly mortgage

payment of $825.36 is the correct monthly mortgage payment amount from the date this

bankruptcy was filed through the date that the July 10, 2019 Payment Change Notice became

effective and that the total pre-petition arrears balance should be reduced to $30,000.00 to match

the provisions of the Debtor’s confirmed Ch. 13 Plan.

       13.     Movants’ Paragraph 13 contains no allegations to which a responsive pleading is

required.

       WHEREFORE, Respondent BSI Financial Services respectfully requests that this

Honorable Court deny Movants’ Objection to Postpetition Claim for Mortgage Fees, Expenses

and Charges.
Case 16-14506-elf    Doc 57     Filed 09/09/19 Entered 09/09/19 16:24:45   Desc Main
                                Document      Page 4 of 4




      Respectfully submitted,                   Mester & Schwartz, P.C.

                                                /s/ Jason Brett Schwartz
                                                Jason Brett Schwartz,
                                                Esq. Pa. I.D. # 92009
                                                1333 Race Street
                                                Philadelphia, PA
                                                19107
                                                Phone: (267) 909-9036
                                                Email: jschwartz@mesterschwartz.com

                                                Attorney for Movant
